DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-3 and 7-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over KR20170099258A (Ho) in view of JP 06272710A (Tooru) (translations for both references in previous Office Action).
Regarding claim 1, Ho discloses a ball joint assembly for a vehicle comprising: a mounting part 120 having an inner circumferential potion in which a hole is formed in an up-down direction; a ball stud 132 including a ball 132a and a stud 132b extending from the ball; a bearing 134 coupled to surround the ball and disposed in the hole; and an insert molding part 136 configured to fill a space formed between the inner circumferential portion and an outer surface of the bearing in the hole.  Ho also discloses that the inner circumferential portion includes at least one upper and one lower protruding portion (top portion of 424 and lower portion of adjacent 424 in Fig 6) protruding in a direction toward a central axis of the hole.  Ho does not disclose the specific configuration where at least one upper protruded portion and the at least one lower protrusion are adjacent to each other in a circumferential direction and arranged spaced apart from each other in a spaced apart from each other in the circumferential direction and also so they don’t overlap each other when viewed from the top.  However, Tooru discloses in Fig 1 where the projections/protruded portions 5 appear to be spaced) See Fig 1 at 5c and 5d) and that the upper and lower projections do not overlap (See leftmost 5e and rightmost 5a in Fig 1 of Tooru).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the housing in Ho such that the protrusions are configured as taught by Tooru in order to maintain a cap which holds the ball within the socket, in position relative with the socket, and to prevent the ball from moving upward and thereby placing a force on the cap which could dislodge the cap.  (See translation of Tooru at Para [0014-0017]).  Ho further shows that the insert molding 136 fills a gap between a protruded end of the at least one upper projection 424 and the outer surface of the bearing 134 and fills a gap between a projection of the at least one lower protruded portion 424 and the outer surface of the bearing.  (See Ho at Fig 2).
Regarding claim 2, the combination of Ho and Tooru shows a configuration of the protruded portions where the at least one upper protruded portion 5c is alternately arranged from lower protruded portion 5e in circumferential direction.  (See Fig 1 in Tooru).  It would have been obvious to on having ordinary skill in the art before the effective filing date of the claimed invention to modify the protruded portions in Ho such that the upper and lower protruded portions alternate in order to better contain the ball from escaping or moving upwardly out of the mounting part, i.e. provides a better holding mechanism.
Regarding claim 3, Ho discloses that there is a plurality of upper and a plurality of lower protruded portions 424 (See Fig 6) and that the plurality of upper portions is spaced from each other and that the plurality of lower portions is spaced from each other.
Regarding claim 7, Ho shows that the insert molding 136 (in Ho) covers an upper surface and a lower surface and would cover the upper and lower protruded portions 424.   
Regarding of claim 8, Ho shows that the insert molding part is formed by injection (See Ho at Para [0013]), a center of the ball 132a (See Ho at Fig 2), the at least one upper projection portion 424 is disposed above the center of the ball and the at least one lower projection portion 424is disposed below the center of the ball.
Regarding claim 9, Ho shows that the insert molding part 136 is formed by injection (See Para [0048]), a center of the ball is positioned inside the hole (See Fig 2) and on a cross-section taken along the center of the ball in the up-down direction, the outer surface of the bearing 134 is formed to outermost protrude in a radial outward direction at a position lower than the at least one upper protruded portion and above the at least one lower protruded portion. (Note that bearing 134 shows this feature in Fig 2).
Regarding claims 10 and 11, the combination of Ho and Tooru does not disclose that the upper and lower projections extend circumferentially in a range of 180 degrees or less.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the projections 5 (in Tooru) extend in the range of 180 degrees or less, since it has been held that where the general conditions of a claims are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  (In re Aller, 105 USPQ 233).
Regarding claim 12, Ho appears to show that the at least one upper protruded portion 424 extends in a circumferential direction at an angle of 90 degrees, and that at least one lower protruded portion 424 extends in a circumferential direction at the angle of 90 degrees.  (See Fig 6).
Regarding claim 13, Ho discloses a stabilizer link (See Title of Ho) comprising: a first mounting part (at 120) having a first inner circumferential portion in which a first hole is formed in a first up-down direction along a first central axis; a first ball stud including a first ball 132a and a first stud 132b extending from the first ball 132a; a first bearing 134 coupled to surround the first ball and disposed in the first hole; a first insert molding part 136 configured to fill a space formed between the first inner circumferential portion and an outer surface of the first bearing in the first hole; and a rod 110 having one end to which the first mounting part is fixed, wherein the first inner circumferential portion includes at least one first upper protruded portion (the upper portion of 424 in Fig 6) which protrudes in a direction toward the first central axis in a first upper region, and at least one  first lower protruded portion (the lower portion of 424 in Fig 6) which protruded in the direction toward the first central axis in a first lower region. Ho does not disclose the specific configuration where at least one upper protruded portion and the at least one lower protrusion are adjacent to each other in a circumferential direction and arranged spaced apart from each other in the circumferential direction and also so they don’t overlap each other when viewed from the top.  However, Tooru discloses in Fig 1 where the projections/protruded portions 5 appear to be spaced) See Fig 1 at 5c and 5d) and that the upper and lower projections do not overlap (See leftmost 5e and rightmost 5a in Fig 1 of Tooru).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the housing in Ho such that the protrusions are configured as taught by Tooru in order to maintain a cap which holds the ball within the socket, in position relative with the socket, and to prevent the ball from moving upward and thereby placing a force on the cap which could dislodge the cap.  (See translation of Tooru at Para [0014-0017]).
Regarding claim 14, Ho discloses a second mounting part (the opposing end of the stabilizer shown in Fig 1), which has the same components as the first end of the stabilizer (Note the same components of ends 110a and 100b in Fig 1) including the ball stud with a ball and stud and a bearing and an insert molding part and upper and lower protruded portions.
Regarding claim 15, Ho does not show the configuration of the at least one upper protruded portion and the at least one lower protruded portion alternately arranged in a circumferential direction in each of the two mounting parts.  However, Tooru shows a configuration of the protruded portions where the at least one upper protruded portion 5c in each of the mounting parts is alternately arranged from the lower protruded portion 5e within the respective mounting part.  (See Fig 1 in Tooru).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the protruded portions in Ho such that the upper and lower protruded portions alternate in order to better contain the ball from escaping or moving upwardly out of the mounting parts.
Regarding claim 16, Ho shows that the first and second central axes are in a parallel relationship. (See Fig 1).
Claims 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ho and Tooru in view of USPN 6,941,656 (Hidekazu).
Regarding claims 17 and 18, Ho does not disclose that the mounting part is manufactured by die casting, but does disclose that the mounting part includes a hole formed in an up-down direction at least one upper protruded portion 424 protrudes toward a central axis of the hole in an upper region of the hole, and at least one lower protruded portion 424 which protrudes toward the central axis of the hole in a lower region of the hole (Note that each projection 424 has an upper protruded portion and a lower protruded portion); and that a bearing 134 in which a ball stud is coupled in the hole and disposing an injection mold at the mounting part; and forming an insert molding part 136 configured to support the bearing by applying an insert injection into the injection mold  (See Ho at Para [0007]) so as to fill a space formed between the mounting part and an outer surface of the bearing in the hole.   Ho does not disclose the specific configuration where at least one upper protruded portion and the at least one lower protrusion are adjacent to each other in a circumferential direction and arranged spaced apart from each other in the circumferential direction and also so they don’t overlap each other when viewed from the top.  However, Tooru discloses in Fig 1 where the projections/protruded portions 5 appear to be spaced) See Fig 1 at 5c and 5d) and that the upper and lower projections do not overlap (See leftmost 5e and rightmost 5a in Fig 1 of Tooru).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the housing in Ho such that the protrusions are configured as taught by Tooru in order to maintain a cap which holds the ball within the socket, in position relative with the socket, and to prevent the ball from moving upward and thereby placing a force on the cap which could dislodge the cap.  (See translation of Tooru at Para [0014-0017]).  Ho further shows that the insert molding 136 fills a gap between a protruded end of the at least one upper projection and the outer surface of the bearing 134 and fills a gap between a projection of the at least one lower protruded position and the outer surface of the bearing.  (See Ho at Fig 2). Although Ho does not disclose the die-casting step, Hidekazu discloses that it is well-known to inject molten metal into a space 8 formed by an upper die-casting mold 6 and a lower die-casting mold 7 to form the mounting part. (See Hidekazu at Col 8, lines 31-43 and Fig 7).  The cavity/space 8 would be configured to accommodate the upper and lower protruded portions within the molds 6 and 7 of Hidekazu.  It would have been obvious that for the mounting part disclosed in Ho having the configuration of having at least one upper and lower protruded portion would be manufactured in the well-known process of die casting within an upper and lower die-casting mold as taught by Hidekazu because the manufacturing process is easy and well tested for producing a successful component.
Regarding claim 19, although not specifically stated, the mounting part would naturally be removed by separating the upper and lower die-casting molds (6 and 7 in Hidekazu) from each other. (Note the line of separation of mold 6 and mold 7 in Fig 7).
Regarding claim 20, although Ho shows upper and lower protruded portions, Ho does not show that the upper and lower protruded portion are alternately formed in a circumferential direction.  Tooru shows a configuration of upper and lower protruded portions that are alternately formed in a circumferential direction.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the mounting part such that the upper and lower protruded portions are alternately formed in a circumferential direction to minimize lateral forces on the ball joint that could cause disengagement of the ball within the mounting part and also because it would then not be necessary to perfectly align the upper and lower molds so that the protruded portions in Ho could be vertically continuous.
Response to Arguments
Applicant's arguments filed 7/19/2022 have been fully considered but they are not persuasive.  Claims 1, 13 and 17 add the features of original claims 4-6 into each of the independent claims.  The Applicant argues that neither Tooru nor Ho teach an insert molding part filling a gap between a protruded end of both of the at least one upper and lower protrusion portion and the outer surface of the bearing.
 Tooru discloses an insert cap 6 that surrounds the protrusions.  (See Para [0013] in translation of Tooru).  However, the Tooru reference is cited to show that the configuration of the mounting part 5 can have various formations or designs.  One of the designs of the protrusions in the mounting part is shown in Fig 1 of Tooru.   Ho also discloses a mounting part with various designs (See Figs 3-6 in Ho).  In Fig 2, Ho discloses that the insert molding part 136 fills in the gap between the mounting part 120 and the bearing 134.  Ho also shows another configuration of the mounting part 420 in Fig 6 which has upper and lower protrusions portions.  By replacing the mounting part 120 with the mounting part 420, the insert molding part 136 would still fill a gap between the mounting part 420 (and its protrusions) and the bearing 134 as shown in Fig 2. (See Para [0070] of Ho translation).  Further, substituting the configuration of the mounting part 5 with its protrusions as shown in Tooru to replace the mounting part shown in Fig 6 of Ho would also provide an insert molding part that fills the gap between upper and lower protruded portions and the outer surface of the bearing, where the protrusions of the upper and lower protruded portions do not overlap each other.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARLENE P CONDRA whose telephone number is (313)446-4843. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul N Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DARLENE P. CONDRA
Primary Examiner
Art Unit 3616



/DARLENE P CONDRA/           Primary Examiner, Art Unit 3616